DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status: Claims 40-75 are pending; Claims 40-69 are withdrawn from consideration. 

Response to Amendment
With respect to Drawing Objection, Applicant’s filing of replacement drawings have overcome the objections. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 70-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re Claim 70, Applicant amended the claim to describe equation 3 and para. [00144] where light signal at red and infrared wavelength from a plurality of prior moments of time is used to derive objective pain assessment hemodynamic response score (para. [0147]). 
The limitation “the processor uses the hemodynamic predictive model to measure pain in real time by use of the oxygen content data as input to the hemodynamic predictive model for the plurality of prior moments of time to provide the indication of pain of the person” is a new matter. 
Applicant provided para. [0041], [0055], [0090], and [0108] as supports for the limitation. The paragraphs referred to by Applicant disclose pulse oximeter configured to determine oxygen saturation by comparing the amount of red light and infrared light absorbed by blood. 
However, in terms of pain score determination based on prior data, oxygen content data are not used as input to the model (please refer to para. [00144], eq. 3). Instead, only the light signals at red and infrared wavelengths are used as input to the model. 
Therefore, the above limitation is not supported and is a new matter. 

Allowable Subject Matter
Claims 70-74 appear to avoid the prior art but remain rejected under section 112 above. They will be re-evaluated in light of the prior art based on whether or how the claims are amended. 

Election/Restrictions
Applicant’s election without traverse of species B, claims 70-74 in the reply filed on November 3, 2021 is acknowledged.
Claims 40-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. 
In the interview with Agent Henry Daley on October 4, 2021, Examiner informed the Applicant that claim 40 has a 112(a), written description issue and is an unsupported combination of species A and species B.
It is noted that if Applicant files a divisional application with claim 40 and does not address 112(a) issue of unsupported combination of species A and species B, the divisional application may be subject to double patenting rejection despite being filed as divisional. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 75 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zuckerman-Stark et al. (US 8,512,240), hereinafter “Stark”, in view of Sarussi (US 6,553,242). 
Re Claim 75, Starks discloses a system for providing an indication of pain of a person (abstract, col. 3, lines 10-15, fig. 1), comprising: 
a light source configured to be placed in proximity of the person’s tissue; an optical sensor configured to be placed in proximity of the person’s tissue, wherein the optical sensor detects light to provide a detection signal corresponding to a plurality of prior moments in time (table 1, col. 5, PPG features – PPG peak, trough, amplitude, mean amplitude, std of amplitude and etc.; col. 3, lines 54-57, PPG, a non-invasive transducer to measure the relative changes of blood volume from a finger); and 
a controller configured to communicate with the optical sensor to receive said detection signal for said plurality of prior moments in time (table 1, col. 5, PPG features; col. 18, lines 38-50, PPG features include PPG peak amplitude, trough amplitude, mean PPG peak amplitude, and std of PPG peak amplitude, mean Trough amplitude, std of Trough amplitude, PPG peak to peak time intervals, and etc. – these features can be obtained only through collection of PPG signals for a plurality of prior moments in time since it finds local maximum, minimum, average, and standard deviation of data points; col. 34, lines 15-27, data processing and parameters extraction done via scientific software), 
wherein said controller is further configured with a hemodynamic predictive model to provide said indication of pain based on said detection signal for said plurality of prior moments in time, and wherein said hemodynamic predictive model comprises a plurality of parameters that have values that are determined based on the detection signal corresponding to the plurality of prior moments of time (col. 18 discloses detecting and classifying the pain status of a patient by analyzing a plurality of physiological signals, where a first vector is formed comprising a set of extracted features including PPG features and is transformed into a second vector wherein pain detection is performed based on the second vector; table 1, col. 5, PPG features; col. 18, lines 38-50, PPG features include PPG peak amplitude, trough amplitude, mean PPG peak amplitude, and std of PPG peak amplitude, mean Trough amplitude, std of Trough amplitude, PPG peak to peak time intervals, and etc. – these features can be obtained only through collection of PPG signals for a plurality of prior moments in time since it finds local maximum, minimum, average, and standard deviation of data points and are considered a plurality of parameters; col. 34, lines 15-27, data processing and parameters extraction done via scientific software).
Starks is silent regarding a light source configured to be placed in proximity of the person's head, wherein the light source emits light in first and second wavelength regions of an electromagnetic spectrum; an optical sensor configured to be placed in proximity of the person's head, wherein the optical sensor detects light in said first and second wavelength regions of the electromagnetic spectrum to provide a detection signal corresponding to a plurality of prior moments in time.
However, Sarussi discloses physiological stress detector device comprising: a light source configured to be placed in proximity of the person's head, wherein the light source emits light in first and second wavelength regions of an electromagnetic spectrum (fig. 5B shows device 10 placed on forehead, col. 9, device 10 comprises a housing 12 arranged for placement in close proximity to a skin surface 14. A light source 16 emitting two wavelengths, red and infrared; col. 17 discloses the device shaped to be placed in contact with forehead); an optical sensor configured to be placed in proximity of the person's head, wherein the optical sensor detects light in said first and second wavelength regions of the electromagnetic spectrum to provide a detection signal corresponding to a plurality of prior moments in time (col. 9, 10, a photodetector 18 spaced apart from the light source 16. Device 10 is designed to be operated such that when light Source 16 emits light of a red or infrared wavelength, the light penetrates skin tissue (arrow A) and a portion of the light is reflected back to light detector 18, along a path defined by line 20.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Starks, by including a light source configured to be placed in proximity of the person's head, wherein the light source emits light in first and second wavelength regions of an electromagnetic spectrum; an optical sensor configured to be placed in proximity of the person's head, wherein the optical sensor detects light in said first and second wavelength regions of the electromagnetic spectrum to provide a detection signal corresponding to a plurality of prior moments in time, as taught by Sarussi, because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Stark’s PPG and Sarussi’s pulse oximeter perform the same general and predictable function, the predictable function being measuring the change in blood flow in organ regions. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of a PPG by replacing it with a pulse oximeter. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, October 18, 2022Examiner, Art Unit 3792